Exhibit 10.2

EXECUTION COPY

April 7, 2014

Mr. Brian G. Sweeney

Cablevision Systems Corporation

1111 Stewart Avenue

Bethpage, NY 11714

Dear Brian:

This letter agreement (the “Agreement”), effective on the date hereof, will
confirm the terms of your continued employment by Cablevision Systems
Corporation (the “Company”).

1. Your title will be President and you will continue to report directly to the
Chief Executive Officer of the Company. You agree to continue to devote your
business time and attention to the business and affairs of the Company and to
perform your duties in a diligent, competent, professional and skillful manner
and in accordance with applicable law. As President of the Company, your
responsibilities and authority will include developing overall company strategy
and policy, developing overall company budgets and providing operating and
financial oversight across the Company’s business units, all in conjunction
other Similarly Situated Executives (as defined below), and will also include
direct management of certain corporate functions and business units, which as of
the date hereof includes the corporate engineering and information technology
functions, the data management and analytics function, and the Company’s Newsday
and News 12 businesses.

2. Your current base salary is $1,500,000 annually, paid bi-weekly, subject to
annual review and potential increase by the Compensation Committee of the Board
of Directors of the Company (the “Compensation Committee”) in its discretion.
With respect to the annual review for each year of the Term, anticipated to be
conducted by the Compensation Committee in February or March of each year, the
expectation is that you will receive not less than the same percentage increase,
if any, in base salary, annual target bonus opportunity and/or aggregate Long
Term Incentive Plan target value that is granted by the Compensation Committee
to the Chief Financial Officer, Chief Operating Officer and Vice Chairmen of the
Company, if any (“Similarly Situated Executives”).

3. You will also continue to participate in our discretionary annual bonus
program with an annual target bonus opportunity equal to not less than 200% of
your annual base salary. Bonus payments are based on actual salary dollars paid
during the year and depend on a number of factors including Company, unit and
individual performance. However, the decision of whether or not to pay a bonus,
and the amount of that bonus, if any, is made by the Compensation Committee in
its sole discretion. Bonuses are typically paid early in the subsequent calendar
year. Except as otherwise provided herein, in order to receive a bonus, you must
be employed by the Company at the time bonuses are being paid.



--------------------------------------------------------------------------------

Mr. Brian G. Sweeney

Page 2

 

4. You will also continue to be eligible, subject to your continued employment
by the Company and actual grant by the Compensation Committee, to participate in
such equity and other long-term incentive programs that are made available in
the future to Similarly Situated Executives at the Company. In calendar year
2014, for example, and in each successive year during the Term, you will be
entitled to receive one or more long-term cash and/or equity awards with an
aggregate target value of not less than $3,000,000, all as determined by the
Compensation Committee in its discretion. For calendar year 2014, such awards
will consist of the $500,000 restricted stock award (the “Existing RSA”) and the
$500,000 cash performance award, each of which was granted to you by the
Compensation Committee on March 3, 2014 and an additional $1,000,000 restricted
stock award (the “Additional RSA”) and an additional $1,000,000 cash performance
award, each of which was approved by the Compensation Committee on April 7,
2014. The Additional RSA shall be granted as soon as practicable following the
execution of this Agreement. You hereby agree to enter into an amendment to the
Existing RSA to make the Existing RSA subject to the performance criteria set
forth therein. In addition, the Additional RSA shall be subject to the same
performance criteria as the Existing RSA.

Any such awards, in addition to being subject to actual grant by the
Compensation Committee, would be pursuant to the applicable plan document and
would be subject to any terms and conditions established by the Compensation
Committee in its sole discretion that would be detailed in separate agreements
you would receive after any award is actually made; provided, however, that such
terms and conditions shall be consistent with those in awards granted to
Similarly Situated Executives.

5. You will also continue to be eligible to participate in the Company’s
standard benefits program, subject to meeting the relevant eligibility
requirements, payment of the required premiums, and the terms of the plans
themselves. We currently offer medical, dental, vision, life, and accidental
death and dismemberment insurance; short- and long-term disability insurance; a
savings and retirement program; and ten paid holidays. You will also continue to
be eligible for four (4) weeks of vacation to be accrued and used in accordance
with Company policy. You shall be eligible for all perquisites made available to
Similarly Situated Executives.

6. If your employment with the Company is terminated prior to December 31, 2017
(the “Scheduled Expiration Date”) (i) by the Company (other than for “Cause”, as
defined below); or (ii) by you for “Good Reason”, as defined below (other than
if “Cause” then exists), then subject to your execution and delivery, within 60
days after the date of termination of your employment, and non-revocation
(within any applicable revocation period) of the Separation Agreement (as
defined below), the Company will provide you with the following:

 

  (a) Cash severance in an amount (the “Severance Amount”) equal to two
(2) times the sum of your annual base salary and your annual target bonus as in
effect at the time your employment terminates. Sixty percent (60%) of the
Severance Amount will be payable to you on the six-month anniversary of the date
your employment so terminates (the “Termination Date”) and the remaining forty
percent (40%) of the Severance Amount will be payable to you on the twelve-month
anniversary of the Termination Date;



--------------------------------------------------------------------------------

Mr. Brian G. Sweeney

Page 3

 

  (b) Any unpaid annual bonus for the calendar year prior to the calendar year
which includes your Termination Date, which will be paid to you when such
bonuses are generally paid to Similarly Situated Executives and will be
calculated on the same basis as if you remained an active employee at the time
of determination and payment of such bonuses, but without adjustment for your
individual performance; and a pro rated bonus based on the amount of your base
salary actually earned by you during the calendar year through the Termination
Date; provided, however, that such bonus payment, if any, will be payable to you
if and when such bonuses are generally paid to Similarly Situated Executives and
will be based on your then current annual target bonus as well as Company and
your business unit performance as determined by the Company in its sole
discretion, but without adjustment for your individual performance;

 

  (c) Each of your outstanding long-term cash awards granted under the plans of
the Company shall immediately vest in full and shall be payable to you at the
same time as such awards are paid to active employees of the Company and the
payment amount of such award shall be to the same extent that other Similarly
Situated Executives receive payment as determined by the Compensation Committee
(subject to satisfaction of any applicable performance criteria without
adjustment for your individual performance); provided, however, that (i) in the
event of a “Going Private Transaction,” as such term is defined in your
respective long-term cash performance award agreements, then any more favorable
provisions set forth in such agreements (including with respect to timing of
payment) with respect to treatment of outstanding awards in the event of a Going
Private Transaction shall be applicable in lieu of the foregoing provisions; and
(ii) for the avoidance of doubt, in the event of a “Change of Control,” as such
term is defined in your respective long-term cash performance award agreements,
your outstanding long-term awards shall be paid to you at the same time as such
awards are paid to active employees of the Company, if such time is earlier than
you otherwise would have been paid such awards pursuant hereto;

 

  (d)

Each of your outstanding restricted stock and restricted stock unit awards
granted to you under the plans of the Company shall not be forfeited and shall
continue to vest in accordance with their original vesting schedule as if your
employment had continued through such vesting date and payments or deliveries
with respect to your restricted stock and restricted stock units shall be made
on the original vesting date (or, in the case of restricted stock units, on the
original distribution date); provided, however, that, at the time of the lapse
of the substantial risk of forfeiture with respect to your restricted stock
awards, the Company shall withhold and settle a portion of each of your
outstanding restricted stock awards



--------------------------------------------------------------------------------

Mr. Brian G. Sweeney

Page 4

 

  in an amount sufficient to fund the minimum statutory tax withholding
requirements (including, federal, state and local income and employment taxes)
resulting from any recognition of income in respect of each such outstanding
restricted stock award, and make a payroll tax contribution in such amount on
your behalf; provided, further, that (i) in the event of a “Going Private
Transaction,” as such term is defined in your respective award agreements, then
any more favorable provisions set forth in such agreements (including with
respect to timing of payment) with respect to treatment of outstanding awards in
the event of a Going Private Transaction shall be applicable in lieu of the
foregoing provisions; and (ii) for the avoidance of doubt, in the event of a
“Change of Control,” as such term is defined in your respective award
agreements, your outstanding long-term awards shall be paid to you at the same
time as such awards are paid to active employees of the Company, if such time is
earlier than you otherwise would have been paid such awards pursuant hereto; and

 

  (e) Each of your outstanding stock options and stock appreciation awards under
the plans of the Company shall not be forfeited and shall continue to vest in
accordance with their original vesting schedule as if your employment had
continued through such vesting date and you shall have the right to exercise
each of those options and stock appreciation awards for the remainder of the
term of such option or award.

If you die after a termination of your employment that is subject to this
Paragraph 6, your estate or beneficiaries will be provided with any remaining
benefits and rights under this Paragraph 6.

7. If you cease to be an employee of the Company as a result of your death or
your Disability (as defined in the Cablevision Long-Term Disability Plan),
whether you are a participant thereunder or not, and at such time Cause does not
exist then, subject (other than in the case of death) to your (or your
authorized representative’s) execution and delivery, within 60 days after the
date of termination of your employment, and non-revocation (within any
applicable revocation period) of the Separation Agreement, you or your estate or
beneficiary shall be provided with the benefits and rights set forth in
Paragraphs 6(b), (d) and (e) above, and each of your outstanding long-term cash
awards granted under the plans of the Company shall immediately vest in full,
whether or not subject to performance criteria and shall be payable on the 90th
day after the termination of your employment; provided, that if any such award
is subject to any performance criteria, then (i) if the measurement period for
such performance criteria has not yet been fully completed, then the payment
amount shall be at the target amount for such award and (ii) if the measurement
period for such performance criteria has already been fully completed, then the
payment of such award shall be at the same time and to the extent that other
Similarly Situated Executives receive payment as determined by the Compensation
Committee (subject to satisfaction of the applicable performance criteria).



--------------------------------------------------------------------------------

Mr. Brian G. Sweeney

Page 5

 

8. For purposes hereof, “Separation Agreement” shall mean the Company’s standard
severance agreement (modified to reflect the terms of this Agreement) which will
include, without limitation, the provisions set forth in Paragraphs 6, 7 and 9
hereof and Annex A hereto regarding non-compete (limited to one year),
non-disparagement, non-solicitation, confidentiality and further cooperation
obligations and restrictions on you (with Company reimbursement of your
associated expenses in connection with any required post-employment cooperation)
as well as a general release by you of the Company and its affiliates (and their
respective directors and officers), but shall otherwise contain no
post-employment covenants unless agreed to by you. The Company shall provide you
with the form of Separation Agreement within seven days of your termination of
employment. For avoidance of doubt, your rights of Indemnification under Article
VIII of the Company’s by-laws, under Paragraph 25 of this Agreement and under
any insurance policy, or under any other resolution of the Board of Directors of
the Company, and your rights under Paragraph 23 hereof shall not be released,
diminished or affected by any Separation Agreement or Release or any termination
of your employment.

9. Except as otherwise set forth in Paragraphs 6 and 7 hereof, in connection
with any termination of your employment, your then outstanding equity and cash
incentive awards shall be treated in accordance with their terms and, other than
as provided in this Agreement, you shall not be eligible for severance benefits
under any other plan, program or policy of the Company.

10. For purposes of this Agreement, “Cause” means your (i) commission of an act
of fraud, embezzlement, misappropriation, willful misconduct, gross negligence
or breach of fiduciary duty against the Company or an affiliate thereof, or
(ii) commission of any act or omission that results in a conviction, plea of no
contest, plea of nolo contendere, or imposition of unadjudicated probation for
any crime involving moral turpitude or any felony.

For purposes of this Agreement, “Good Reason” means that (1) without your
written consent, (A) your annual base salary or annual target bonus (as each may
be increased from time to time in the Company’s sole discretion) is reduced,
(B) your title (as in effect from time to time) is diminished, (C) you report
directly to someone other than the Chief Executive Officer of the Company,
(D) the Company requires that your principal office be located outside of Nassau
County or the Borough of Manhattan, (E) the Company materially breaches its
obligations to you under this Agreement, (F) your responsibilities and authority
as in effect immediately after the date hereof are thereafter materially
diminished, (2) you have given the Company written notice, referring
specifically to this Agreement and definition, that you do not consent to such
action, (3) the Company has not corrected such action within 15 days of
receiving such notice, and (4) you terminate your employment with the Company
within 90 days following the happening of the action described in subsection
(1) above.

11. This Agreement does not constitute a guarantee of employment for any
definite period. Your employment is at will and may be terminated by you or the
Company at any time, with or without notice or reason.



--------------------------------------------------------------------------------

Mr. Brian G. Sweeney

Page 6

 

12. The Company may withhold from any payment due to you any taxes required to
be withheld under any law, rule or regulation. If any payment otherwise due to
you hereunder would result in the imposition of the excise tax imposed by
Section 4999 of the Internal Revenue Code (the “Code”), the Company will instead
pay you either (i) such amount or (ii) the maximum amount that could be paid to
you without the imposition of the excise tax, depending on whichever amount
results in your receiving the greater amount of after-tax proceeds. In the event
that the payments and benefits payable to you would be reduced as provided in
the previous sentence, then such reduction will be determined in a manner which
has the least economic cost to you and, to the extent the economic cost is
equivalent, such payments or benefits will be reduced in the inverse order of
when the payments or benefits would have been made to you (i.e. later payments
will be reduced first) until the reduction specified is achieved.

13. It is intended that this Agreement will comply with Section 409A of the Code
(“Section 409A”) to the extent this Agreement is subject thereto, and that this
Agreement shall be interpreted on a basis consistent with such intent. If and to
the extent that any payment or benefit under this Agreement, or any plan, award
or arrangement of the Company or its affiliates, constitutes “non-qualified
deferred compensation” subject to Section 409A and is payable to you by reason
of your termination of employment, then (a) such payment or benefit shall be
made or provided to you only upon a “separation from service” as defined for
purposes of Section 409A under applicable regulations and (b) if you are a
“specified employee” (within the meaning of Section 409A as determined by the
Company), such payment or benefit shall not be made or provided before the date
that is six months after the date of your separation from service (or your
earlier death). Any amount not paid or benefit not provided in respect of the
six month period specified in the preceding sentence will be paid to you,
together with interest on such delayed amount at a rate equal to the average of
the one-year LIBOR fixed rate equivalent for the ten business days prior to the
date of your employment termination, in a lump sum or provided to you as soon as
practicable after the expiration of such six month period. Each payment or
benefit provided under this Agreement shall be treated as a separate payment for
purposes of Section 409A to the extent Section 409A applies to such payment.

14. To the extent you are entitled to any expense reimbursement from the Company
that is subject to Section 409A, (i) the amount of any such expenses eligible
for reimbursement in one calendar year shall not affect the expenses eligible
for reimbursement in any other taxable year (except under any lifetime limit
applicable to expenses for medical care), (ii) in no event shall any such
expense be reimbursed after the last day of the calendar year following the
calendar year in which you incurred such expense, and (iii) in no event shall
any right to reimbursement be subject to liquidation or exchange for another
benefit.

15. The Company will not take any action, or omit to take any action, that would
expose any payment or benefit to you to the additional tax of Section 409A,
unless (i) the Company is obligated to take the action under an agreement, plan
or arrangement to which you are a party, (ii) you request the action, (iii) the
Company advises you in writing that the action may result in the imposition of
the additional tax and (iv) you subsequently request the action in a writing
that acknowledges you will be responsible for any effect of the action under
Section 409A. The Company will hold you harmless for any action it may take or
omission in violation of this Paragraph 15, including any attorney’s fees you
may incur in enforcing your rights.



--------------------------------------------------------------------------------

Mr. Brian G. Sweeney

Page 7

 

16. It is our intention that the benefits and rights to which you could become
entitled in connection with termination of employment be exempt from or comply
with Section 409A. If you or the Company believes, at any time, that any of such
benefit or right is not exempt or does not comply, it will promptly advise the
other and will negotiate reasonably and in good faith to amend the terms of such
arrangement such that it complies (with the most limited possible economic
effect on you and on the Company).

17. This Agreement is personal to you and without the prior written consent of
the Company shall not be assignable by you. This Agreement shall inure to the
benefit of and be enforceable by your legal representatives. This Agreement
shall inure to the benefit of and be binding upon the Company and its successors
and assigns.

18. To the extent permitted by law, you and the Company waive any and all rights
to a jury trial with respect to any matter relating to this Agreement (including
the covenants set forth in Annex A hereof). This Agreement will be governed by
and construed in accordance with the law of the State of New York applicable to
contracts made and to be performed entirely within that State.

19. Both the Company and you hereby irrevocably submit to the jurisdiction of
the courts of the State of New York and the federal courts of the United States
of America in each case located in the City of New York, Borough of Manhattan,
solely in respect of the interpretation and enforcement of the provisions of
this Agreement, and each party hereby waives, and agrees not to assert, as a
defense that either party, as appropriate, is not subject thereto or that the
venue thereof may not be appropriate. You and the Company each agree that
mailing of process or other papers in connection with any such action or
proceeding in any manner as may be permitted by law shall be valid and
sufficient service thereof.

20. This Agreement may not be amended or modified otherwise than by a written
agreement executed by the parties hereto or their respective successors and
legal representatives. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement. It is the parties’ intention that this Agreement
not be construed more strictly with regard to you or the Company.

21. You agree to keep this Agreement and its terms strictly confidential (unless
it is made public by the Company); provided, however, that (1) you are
authorized to make any disclosure required of you by any federal, state or local
laws or judicial proceedings, after providing the Company with prior written
notice and an opportunity to respond to such disclosure (unless such notice is
prohibited by law) and (2) you are authorized to disclose this Agreement and its
terms to your legal, financial and tax advisors and immediate family so long as
such advisors agree to maintain the confidentiality of this Agreement.



--------------------------------------------------------------------------------

Mr. Brian G. Sweeney

Page 8

 

22. This Agreement reflects the entire understanding and agreement of you and
the Company with respect to the subject matter hereof and supersedes all prior
understandings or agreements relating thereto.

23. This Agreement will automatically terminate, and be of no further force and
effect, on the Scheduled Expiration Date, provided, that, the provisions of
Paragraphs 6 through 9, 12 through 23 and Annex A shall survive the termination
of the Agreement and remain binding on you and the Company in accordance with
their terms; provided, however, that Paragraphs 2 and 5 of Annex A shall expire
on the Scheduled Expiration Date unless your employment has terminated prior to
such date, in which case they shall expire as provided in said Paragraphs 2 and
5.

24. The Company shall promptly pay or reimburse you for reasonable legal fees
incurred by you in connection with the negotiation and drafting of this
Agreement, up to a maximum amount of $25,000.

25. The Company hereby agrees that it shall indemnify and hold you harmless to
the fullest extent provided in Article VIII of the Company’s by-laws and on the
same terms as those applicable to other Similarly Situated Executives.



--------------------------------------------------------------------------------

Mr. Brian G. Sweeney

Page 9

 

Sincerely,

 

CABLEVISION SYSTEMS CORPORATION

/s/ James L. Dolan By:   James L. Dolan Title:   Chief Executive Officer

 

Accepted and Agreed: /s/ Brian G. Sweeney Brian G. Sweeney



--------------------------------------------------------------------------------

Mr. Brian G. Sweeney

Page 10

 

ANNEX A

ADDITIONAL COVENANTS

(This Annex constitutes part of the Agreement)

You agree to comply with the following covenants in addition to those set forth
in the Agreement.

1. CONFIDENTIALITY

You agree to retain in strict confidence and not divulge, disseminate, copy or
disclose to any third party any Confidential Information, other than for
legitimate business purposes of the Company and its subsidiaries. As used
herein, “Confidential Information” means any non-public information that is
material or of a confidential, proprietary, commercially sensitive or personal
nature of, or regarding, the Company or any of its subsidiaries or any current
or former director, officer or member of senior management of any of the
foregoing (collectively “Covered Parties”). The term Confidential Information
includes information in written, digital, oral or any other format and includes,
but is not limited to (i) information designated or treated as confidential;
(ii) budgets, plans, forecasts or other financial or accounting data;
(iii) subscriber, customer, fan, vendor or shareholder lists or data;
(iv) technical or strategic information regarding the Covered Parties’, cable,
data, telephone, programming, advertising, film production, motion picture
exhibition, newspaper, multichannel video data and distribution services or
other businesses; (v) advertising, business, sales or marketing tactics and
strategies; (vi) policies, practices, procedures or techniques; (vii) trade
secrets or other intellectual property; (viii) information, theories or
strategies relating to litigation, arbitration, mediation, investigations or
matters relating to governmental authorities; (ix) terms of agreements with
third parties and third party trade secrets; (x) information regarding
employees, agents, consultants, advisors or representatives, including their
compensation or other human resources policies and procedures; and (xi) any
other information the disclosure of which may have an adverse effect on the
Covered Parties’ business reputation, operations or competitive position,
reputation or standing in the community.

If disclosed, Confidential Information or Other Information could have an
adverse effect on the Company’s standing in the community, its business
reputation, operations or competitive position or the standing, reputation,
operations or competitive position of any of its affiliates subsidiaries,
officers, directors, employees, consultants or agents.

Notwithstanding the foregoing, the obligations of this paragraph, other than
with respect to subscriber information, shall not apply to Confidential
Information which is:

a) already in the public domain or which enters the public domain other than by
your breach of this Paragraph 1;



--------------------------------------------------------------------------------

Mr. Brian G. Sweeney

Page 11

 

b) disclosed to you by a third party with the right to disclose it in good
faith; or

c) specifically exempted in writing by the Company from the applicability of
this Agreement.

Notwithstanding anything elsewhere in this Agreement, you are authorized to make
any disclosure required of you by any federal, state and local laws or judicial,
arbitral or governmental agency proceedings, after providing the Company with
prior written notice and an opportunity to respond prior to such disclosure. In
addition, this Agreement in no way restricts or prevents you from providing
truthful testimony concerning the Company to judicial, administrative,
regulatory or other governmental authorities.

2. NON-COMPETE

You acknowledge that due to your executive position in the Company and your
knowledge of the Company’s confidential and proprietary information, your
employment or affiliation with certain entities would be detrimental to the
Company. You agree that, without the prior written consent of the Company, you
will not represent, become employed by, consult to, advise in any manner or have
any material interest in any business directly or indirectly in any Competitive
Entity (as defined below). A “Competitive Entity” shall mean (1) any person or
entity that competes with any of the Company’s or its affiliates’ cable
television, telephone, on-line data, on-line content, or newspaper businesses or
that competes with any of the Company’s or its affiliates’ programming
businesses, nationally or regionally or that competes with any other business of
the Company or its affiliates that produced greater than 10% of the Company’s
revenues in the calendar year immediately preceding the year in which the
determination is made; or (2) any trade or professional association representing
any of the companies covered by this paragraph, other than the National Cable
Television Association and any state cable television association. For purposes
of this Agreement, an affiliate of the Company shall mean an entity that
directly or indirectly controls or is controlled by the Company. An entity shall
be deemed to compete with the on-line content business of the Company, or any of
its affiliates only if the entity directly competes against the on-line content
business of the Company, or its affiliate; provided, however, that an entity’s
business shall not be deemed to directly compete merely by the fact that the
business sells ads on-line, unless the business specifically targets such ads to
the same customers or potential customers as being targeted by the on-line
content business of the Company, its subsidiary or affiliate; and provided,
further, that none of AMC Networks, Inc., The Madison Square Garden Company, any
of their respective subsidiaries or any other entity controlled by Charles F.
Dolan and his immediately family members shall be deemed Competitive Entities or
(other than the Company and its subsidiaries) affiliates of the Company for
purposes of this Paragraph 2. Ownership of not more than 1% of the outstanding
stock of any publicly traded company shall not be a violation of this paragraph.
This agreement not to compete will expire upon the one year anniversary of the
date of your termination of employment with the Company.



--------------------------------------------------------------------------------

Mr. Brian G. Sweeney

Page 12

 

3. ADDITIONAL UNDERSTANDINGS

You agree, for yourself and others acting on your behalf, that you (and they)
have not disparaged and will not disparage, make negative statements about or
act in any manner which is intended to or does damage to the good will of, or
the business or personal reputations of the Company or any of its incumbent or
former officers, directors, agents, consultants, employees, or successors and
assigns.

The Company agrees that, except as necessary to comply with applicable law or
the rules of the New York Stock Exchange or any other stock exchange on which
the Company’s stock may be traded (and any public statements made in good faith
by the Company in connection therewith), it and its corporate officers and
directors, employees in its public relations department or third party public
relations representatives retained by the Company will not disparage you or make
negative statements in the press or other media which are damaging to your
business or personal reputation. In the event that the Company or any such
person so disparages you or makes such negative statements, then notwithstanding
the “Additional Understandings” provision to the contrary, you may make a
proportional response thereto.

In addition, you agree that the Company is the owner of all rights, title and
interest in and to all documents, tapes, videos, designs, plans, formulas,
models, processes, computer programs, inventions (whether patentable or not),
schematics, music, lyrics and other technical, business, financial, advertising,
sales, marketing, customer or product development plans, forecasts, strategies,
information and materials (in any medium whatsoever) developed or prepared by
you or with your cooperation during the course of your employment by the Company
(the “Materials”). The Company will have the sole and exclusive authority to use
the Materials in any manner that it deems appropriate, in perpetuity, without
additional payment to you.

4. FURTHER COOPERATION

Following the date of termination of your employment with the Company (the
“Expiration Date”), you will no longer provide any regular services to the
Company or represent yourself as a Company agent (it being understood that
nothing contained herein shall limit your ability to continue to serve as a
director of the Company following such termination or to represent yourself as a
director of the Company during such continued service). If, however, the Company
so requests, you agree to cooperate fully with the Company in connection with
any matter with which you were involved prior to the Expiration Date, or in any
litigation or administrative proceedings or appeals (including any preparation
therefore) where the Company believes that your personal knowledge, attendance
and participation could be beneficial to the Company. This cooperation includes,
without limitation, participation on behalf of the Company in any litigation or
administrative proceeding brought by any former or existing Company employees,
representatives, agents or vendors. The Company will pay you for your services
rendered under this provision at the rate of $6,800 per day for each day or part
thereof, within 30 days of approval of the invoice therefor.



--------------------------------------------------------------------------------

Mr. Brian G. Sweeney

Page 13

 

The Company will provide you with reasonable notice in connection with any
cooperation it requires in accordance with this paragraph and will take
reasonable steps to schedule your cooperation in any such matters so as not to
materially interfere with your other professional and personal commitments. The
Company will reimburse you for any reasonable out-of-pocket expenses you
reasonably incur in connection with the cooperation you provide hereunder as
soon as practicable after you present appropriate documentation evidencing such
expenses. You agree to provide the Company with an estimate of such expense
before you incur the same.

5. NON-HIRE OR SOLICIT

You agree not to hire, seek to hire, or cause any person or entity to hire or
seek to hire (without the prior written consent of the Company), directly or
indirectly (whether for your own interest or any other person or entity’s
interest) any then current employee of the Company, or any of its subsidiaries
or affiliates (other than The Madison Square Garden Company or its subsidiaries,
AMC Networks, Inc. or its subsidiaries or any other entity (other than the
Company and its subsidiaries) controlled by Charles F. Dolan and his immediate
family members), until the first anniversary of the date of your termination of
employment with the Company. This restriction does not apply to any employee who
was discharged by the Company. In addition, this restriction will not prevent
you from providing references.

6. ACKNOWLEDGMENTS

You acknowledge that the restrictions contained in this Annex A, in light of the
nature of the Company’s business and your position and responsibilities, are
reasonable and necessary to protect the legitimate interests of the Company. You
acknowledge that the Company has no adequate remedy at law and would be
irreparably harmed if you breach or threaten to breach the provisions of this
Annex A, and therefore agree that the Company shall be entitled to injunctive
relief, to prevent any breach or threatened breach of any of those provisions
and to specific performance of the terms of each of such provisions in addition
to any other legal or equitable remedy it may have. You further agree that you
will not, in any equity proceeding relating to the enforcement of the provisions
of this Annex A, raise the defense that the Company has an adequate remedy at
law. Nothing in this Annex A shall be construed as prohibiting the Company from
pursuing any other remedies at law or in equity that it may have or any other
rights that it may have under any other agreement. If it is determined that any
of the provisions of this Annex A or any part thereof, is unenforceable because
of the duration or scope (geographic or otherwise) of such provision, it is the
intention of the parties that the duration or scope of such provision, as the
case may be, shall be reduced so that such provision becomes enforceable and, in
its reduced form, such provision shall then be enforceable and shall be
enforced.



--------------------------------------------------------------------------------

Mr. Brian G. Sweeney

Page 14

 

7. SURVIVAL

The provisions of this Annex A shall survive any termination of your employment
by the Company or the expiration of the Agreement; provided that Paragraphs 2
and 5 of this Annex A shall expire on the expiration of the Agreement unless
your employment has terminated prior to such expiration, in which case they
shall expire as provided in said Paragraphs 2 and 5.